 


110 HR 6954 IH: Senior Financial Empowerment Act of 2008
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6954 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Ms. Baldwin (for herself, Mr. Gohmert, Mr. Conyers, Mr. Smith of Texas, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prevent mail, telemarketing, and Internet fraud targeting seniors in the United States, to promote efforts to increase public awareness of the enormous impact that mail, telemarketing, and Internet fraud have on seniors, to educate the public, seniors, their families, and their caregivers about how to identify and combat fraudulent activity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Senior Financial Empowerment Act of 2008. 
2.FindingsThe Congress finds as follows: 
(1)The proportion of the population of the United States age 60 years or older will drastically increase in the next 30 years as more than 76,000,000 Baby Boomers approach retirement and old age.  
(2)Each year, anywhere between 500,000 and 5,000,000 seniors in the United States are abused, neglected, or exploited.  
(3)Senior abuse, neglect, and exploitation have no boundaries, and cross all racial, social class, gender, and geographic lines.  
(4)Millions of individuals in the United States are victims of financial exploitation, including mail, telemarketing, and Internet fraud, each year. Many of those who fall prey to these crimes are seniors.  
(5)It is difficult to estimate the prevalence of fraud targeting seniors because cases are severely underreported and national statistics on senior fraud do not exist.  
(6)The Federal Bureau of Investigation notes that senior Americans are less likely to report fraud because they do not know to whom to report, they are ashamed to have been a victim of fraud, or they do not know that they have been a victim of fraud. In some cases, a senior victim of fraud may not report the crime because he or she is concerned that relatives may come to the conclusion that the victim no longer has the mental capacity to take care of his or her own financial affairs.  
(7)Perpetrators of mail, telemarketing, and Internet fraud frequently target seniors because seniors are often vulnerable and trusting people.  
(8)As victims of such fraudulent schemes, many seniors have been robbed of their hard-earned life savings and frequently pay an emotional cost, losing not only their money, but also their self-respect and dignity.  
(9)Perpetrators of fraud targeting seniors often operate outside the United States, reaching their victims through the mail, telephone lines, and the Internet.  
(10)The Deceptive Mail Prevention and Enforcement Act increased the power of the United States Postal Service to protect consumers against persons who use deceptive mailings, such as those featuring games of chance, sweepstakes, skill contests, and facsimile checks.  
(11)During fiscal year 2007, analysts prepared more than 27,000 letters and informative postcards in response to mail fraud complaints. During that same year, postal inspectors investigated 2,909 mail fraud cases in the United States, and arrested 1,236 mail fraud suspects, of whom 1,118 were convicted. Postal inspectors also reported 162 telemarketing fraud investigations, with 83 arrests and 61 convictions resulting from such investigations. 
(12)In 2000, the United States Senate Special Committee on Aging reported that, each year, consumers lose approximately $40,000,000,000 to telemarketing fraud, and estimated that approximately 10 percent of the Nation’s 14,000 telemarketing firms were fraudulent. Some researchers estimate that only one in 10,000 fraud victims reports the crime to the authorities.  
(13)A 2003 report by AARP found that the crime of telemarketing fraud is grossly underreported among senior victims, but that those who are properly counseled by trained peer volunteers are less likely to fall victim to fraudulent practices.  
(14)The Federal Bureau of Investigation reports that the threat of fraud to seniors is growing and changing. Many younger Baby Boomers have considerable computer skills, and criminals are modifying their targeting techniques by using not only traditional telephone calls and mass mailings, but also online scams like phishing and e-mail spamming.  
(15)The IC3 is a partnership between the National White Collar Crime Center and the Federal Bureau of Investigation that serves as a vehicle to receive, develop, and refer criminal complaints regarding cyber crime. The IC3 processed more than 219,553 complaints of Internet crime in 2007. From these submissions, the IC3 referred 90,008 complaints of Internet crime, representing a total dollar loss of $239,090,000, to Federal, State, and local law enforcement agencies in the United States for further consideration. 
(16)Consumer awareness is the best protection from fraud.   
3.Enhanced sentencing penalties based on age of victim 
(a)Directive to the United States Sentencing CommissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission (referred to in this section as the Commission) shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements, including section 3A1.1 of the Federal sentencing guidelines, to include the age of a crime victim, particularly for senior crime victims, to ensure such guidelines adequately reflect Congress’ intent that the age of a crime victim is one of the criteria for determining whether the application of a sentencing enhancement is appropriate. 
(b)RequirementsIn carrying out this section, the Commission shall— 
(1)ensure that the Federal sentencing guidelines and the policy statements of the Commission reflect the serious economic and physical harms associated with criminal activity targeted at seniors due to their particular vulnerability; 
(2)consider providing, in appropriate circumstances, increased penalties for persons convicted of offenses in which the victim was a senior; 
(3)consult with individuals or groups representing seniors, law enforcement agencies, victims organizations, and the Federal judiciary as part of the review described in subsection (a); 
(4)ensure reasonable consistency with other Federal sentencing guidelines and directives; 
(5)account for any aggravating or mitigating circumstances that may justify exceptions, including circumstances for which the Federal sentencing guidelines provide sentencing enhancements based on the age of the crime victim; 
(6)make any necessary conforming changes to the Federal sentencing guidelines; and 
(7)ensure that the Federal sentencing guidelines adequately meet the purposes of sentencing set forth in section 3553(a)(2) of title 18, United States Code. 
(c)ReportNot later than one year after the date of enactment of this Act, the Commission shall submit to Congress a report on issues relating to the age of crime victims, which shall include— 
(1)an explanation of any changes to sentencing policy made by the Commission under this section; and 
(2)any recommendations of the Commission for retention or modification of penalty levels, including statutory penalty levels, for offenses involving seniors. 
4.Grants to prevent mail, telemarketing, and Internet fraud 
(a)Grant program authorizedSubject to the availability of funds authorized to be appropriated under this section, the Attorney General, after consultation with the Secretary of Health and Human Services, the Postmaster General, and the Chief Postal Inspector for the United States Postal Inspection Service, shall establish and administer a competitive grant program to award grants to eligible organizations to carry out mail, telemarketing, and Internet fraud prevention education programs for seniors.  
(b)Eligible organizationsThe Attorney General may award grants under this section to State Attorneys General, State and local law enforcement agencies and groups, senior centers, and other local nonprofit organizations that provide assistance to seniors, as determined by the Attorney General.  
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2009 through 2013. 
5.Sense of the Congress related to National Senior Fraud Awareness WeekIt is the sense of the Congress that— 
(1)there is a need to increase public awareness of the enormous impact that mail, telemarketing, and Internet fraud has on senior citizens in the United States;  
(2)a week in the month of May should be designated as National Senior Fraud Awareness Week; 
(3)the people of the United States should observe National Senior Fraud Awareness Week with appropriate educational activities; and 
(4)the President is encouraged to issue a proclamation supporting increased public awareness of the impact of, and the need to prevent, fraud committed against seniors.  
 
